Citation Nr: 1113911	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a compensable evaluation for service-connected sinusitis.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1985 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a bilateral knee disability and granted service connection for low back strain, assigning a 10 percent rating, and sinusitis, assigning a 0 percent rating; both ratings effective August 1, 2005.  The Veteran was scheduled for a Board hearing at the RO in January 2010 but failed to appear or indicate any desire to reschedule.


FINDINGS OF FACT

1.  The record shows a current bilateral knee disorder, diagnosed as patellofemoral pain syndrome and chondromalacia patellae of the knees, with the same bilateral knee symptomatology in service, and continued symptomatology of the bilateral knee disorder since service.

2.  The Veteran's sinusitis is mild with a minimal degree of functional impairment, and the evidence indicates it may actually be vasomotor rhinosinusitis; symptomatology is manifested by complaints of non-incapacitating episodes and need for intermittent use of antihistamines and nasal decongestants, usually over-the-counter; the nostrils also are 30 percent decreased in size in the internal nares.

3.  The Veteran's lumbar spine disability is manifested by limitation of motion most severely limited to 85 degrees of flexion, combined range of motion most significantly limited to 185 degrees, slight paravertebral tenderness in the lumbar area, painful motion, some complaints of radiculopathy (with no objective findings), and some functional impairment in daily activities during flare-ups.   


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for a compensable evaluation for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2010).

3.  The criteria for an evaluation in excess of 10 percent for service-connected residuals of low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In September 2005 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support him claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2006 rating decision, August 2007 SOC, and June 2008, July 2009, and October 2009 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in VA letters that were sent to him in March 2009 and August 2009.  

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was afforded VA examinations in October 2005 and June 2009, which addressed all the disabilities on appeal.  His representative has asserted on numerous statements submitted in lieu of VA Forms 646 that the Veteran should have been offered a computed tomography (CT) scan of the sinuses on VA examination, because it was remarked by the examiner in the October 2005 VA X-ray examination that a non-contrast CT examination is a more sensitive and specific study and that if there was a persistent concern for sinus disease, one should be ordered.  However, the regulations concerning sinusitis actually only require X-ray examination of sinusitis, not CT examination, and the Veteran is receiving the 0 percent rating which is warranted for X-ray evidence of sinusitis, even though the October 2005 VA examination report shows an unremarkable sinus study.  The next higher rating for sinusitis is based on incapacitating episodes.  Thus, anything shown on a CT examination would be irrelevant, as the Veteran already is being rated as if he has sinusitis.  A higher rating was considered under the rating criteria for vasomotor rhinitis, which bases ratings on whether there are polyps or nasal obstructions.  A CT examination also is not necessary to determine whether or not there are polyps or nasal passage obstruction, as this was evaluated based on physical examination in June 2009.  Thus, the examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's service connection claim for a bilateral knee disorder has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's STRs show that he was seen in July 2003 with complaints of bilateral knee pain after exercise.  The pain was around the patellae.  The assessment was bilateral knee pain from overuse.  

An October 2003 report of medical history shows the Veteran checked a box indicating that he had then, or had a history of knee trouble.  He specified on a written statement that he had hurt his knee playing softball.

In June 2004, the Veteran was seen again with complaints of bilateral knee pain.  He had been experiencing pain going up and down the ladders of his ship.  He also had a deep aching while sedentary.  He had been diagnosed with patellofemoral syndrome two months prior.  He had a past history of running in races, and had never had pain before.  He was active now but not running other than during physical training sessions, which was two times per week.  He had no significant injury that he remembered.  On physical examination, he did not have an antalgic gait but he was tender to palpation to the underside of the patellae and the lateral femoral condyles.  The assessment was chondromalacia of the patellae.  The Veteran was prescribed Motrin 800mg and upper leg exercises.  He also was sent for a podiatry consultation for inserts and physical therapy.

On a March 2005 report of medical history approaching the time of the Veteran's retirement from service, he again checked the "Yes" box for knee trouble.  He specified in a written statement that his knees were painful on a daily basis and that he had been issued and currently wore orthotics.  The examining physician noted a history of bilateral patellofemoral pain syndrome.

An April 2005 clinical evaluation of the lower extremities was normal.

After service, an October 2005 VA examination report shows the Veteran reported that his knee pain began in 1994 with no injury and had been present ever since.  The pain averaged at a 7 out of 10 and was associated with weakness, stiffness, some giving way, and easy fatigability, but no swelling, heat, redness, or locking.  He treated the knee pain with exercise, no medication.  He said he had flare-ups that occurred once a week that were at a 7 out of 10 in severity, and usually lasted for about two hours.  

On physical examination, the knee ranges of motion were from 0 to 130 degrees.  The collateral ligaments were intact and the cruciate ligaments were intact by drawer sign and Lachman's test.  McMurray's test was negative.  There was no pain, crepitation, or change in the range of motion with repetitive activity due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the right knee was normal.  X-ray examination of the left knee showed a possible small joint effusion but was otherwise unremarkable.  The diagnosis was bilateral patellofemoral pain syndrome, mild, with no apparent functional impairment.

The Veteran submitted a statement in January 2007 that he had constant pain in the knees that had been reduced but had not completely abated.  There was a recurring inability to squat completely and return to an erect position without pain and stress to the knees.  If the pain became unbearable he was forced to resort to Motrin.  The pain greatly affected him and his ability to pick up or see anything requiring him to squat.

A May 2007 VA primary care note shows complaints of bilateral knee pain.  The Veteran complained that his knees were getting worse.  He complained of pain with bending across the center of the knees, which would last for a day then resolve.  Stairs were problematic.  He stated that he had had this problem since leaving service in July 2005.

Upon review of the medical evidence of record, the Board finds that the evidence is favorable to the Veteran's claim, or at least is relatively equally-balanced.

The Veteran was treated in service for bilateral knee pain on multiple occasions during his 20-year career in the Navy and was given diagnoses of patellofemoral pain syndrome and chondromalacia patellae of the knees.  He was examined less than one year after his retirement from service and was found to have contining complaints of knee pain and a continuing diagnosis of bilateral patellofemoral pain syndrome.  Most recently in 2007, he still complained of pain in his knees, particularly with squatting and going up and down stairs, which is the same type of trouble he had with his knees going up and down the ladders on the Navy ships.  While the Veteran cannot offer a competent opinion regarding medical diagnoses or etiologies of a knee disorder, he is competent to report that which he can experience and there is no reason shown to doubt his credibility, in this regard.  While the issue of severity of knee symptoms can be considered on rating the disability, the record shows a current diagnosed bilateral knee disorder, the same diagnosed bilateral knee disorder in service, and continued symptomatology of the bilateral knee disorder since service.  Therefore, based on the medical evidence of record, the Board concludes there is a reasonable doubt raised, resolves such doubt in the Veteran's favor, and finds that service connection for his bilateral knee disorder is warranted.

III.  Increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Sinusitis

The RO granted service connection for sinusitis in January 2006, assigning a noncompensable (0 percent rating), effective August 1, 2005.  

The Veteran seeks a higher rating for his sinusitis.  He submitted a statement in January 2007 that he continued to experience episodes of sinusitis and was using a prescription for Entex or generic Crantex for this disorder.  He further asserted that he had had five non-incapacitating episodes in less than an eight-month period, which is why his physician felt it warranted to allow for multiple refills.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6512 for frontal sinusitis, which is to be rated under the General Rating Formula for Sinusitis.

The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Allergic or vasomotor rhinitis is evaluated under 38 C.F.R. § 4.97, DC 6522.  A 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  Where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An October 2005 VA examination report shows that the Veteran's sinusitis had been present intermittently since 1998.  It was usually felt in the frontal area or deep throat.  He had no significant nasal discharge with the exception of a thick mucus, which occurred intermittently.  He did not have a history of nasal obstruction and did not have dyspnea on exertion.  The only medications he used were antihistamines and nasal decongestants usually over-the-counter.  It had not affected his speech and he did not have any history of a soft palate disease.  His sinuses were noted as frontal and possibly ethmoid.  There was no history of allergies of any distinct clarity but the sinus problems appeared to be seasonal.  He had no additional symptomatology and there had been no incapacitation.  On physical examination of the nose, the right nostril was 30 percent decreased in size in the internal naris and the left nostril was 30 percent decreased in size in the internal naris.  X-ray examination showed an unremarkable sinus study.  If there was a persistent concern for sinus disease, a noncontrast computed tomography (CT) examination was a more sensitive and specific study.  The diagnosis was sinusitis mild with a minimal degree of functional impairment.

A March 2006 VA primary care note shows a history of intermittent sinusitis.  In December 2008, a VA primary care note shows a history of sinusitis with no new problems.  

A June 2009 VA examination report shows that at the time of the Veteran's retirement he indicated an intermittent history of sinus congestion since 1998.  He stated that he had a thick, somewhat mucoid drainage and pressure in the maxillary and frontal areas and occasional nasal congestion.  He had been most successfully managed on a combination medication of Guaifenesin Phenylpropanolamine but had been unable to obtain that medication for the last several months and was currently using no medication for treatment.  He stated that he had been treated approximately three times with antibiotics for sinusitis since 1998, but none since his retirement.  There was no interference with nose breathing or speech.  He had never been diagnosed with chronic sinusitis.  When symptomatic, he would also note some mild Eustachian tube dysfunction, although none at present.  Currently, he was a full-time student and had not lost any time from school because of this disorder.  Otherwise, he described no effects on his activities of daily living and admitted that it was not as severe or debilitating as it was while on active duty.

On physical examination, the nares were patent without obstruction.  The nasal mucosa appeared normal.  There was no bleeding, pallor, erythema, or polyps evident.  There also was no obstruction or significant septal deviation.  The maxillary and frontal sinuses were not tender to palpation.  The diagnosis was probable vasomotor rhinosinusitis.

Applying the Rating Schedule to these facts, the Veteran cannot get the next higher 10 percent rating under DC 6513 for chronic maxillary sinusitis, because there is no evidence in the medical records or by his statements that he has had any incapacitating episodes, as contemplated by the code.  He indicated that he had about five non-incapacitating episodes at one point, but has never indicated, nor does the medical evidence show that his sinusitis has required him to have bedrest and treatment by a physician for any period of time.  The October 2005 VA examination report noted that the only medications he used were antihistamines and nasal decongestants usually over-the-counter; he had no additional symptomatology; and there had been no incapacitation.  The June 2009 VA examination report also notes that he stated that he had been treated approximately three times with antibiotics for sinusitis since 1998, but none since his retirement.  There was no interference with nose breathing or speech, nor were there any effects on his activities of daily living.  These findings do not more closely approximate the criteria for a 10 percent rating under DC 6513.

The June 2009 VA examiner also commented that the Veteran did not even have sinusitis but rather that he had probable vasomotor rhinosinusitis.  In fact, the October 2005 X-ray examination of the sinuses was unremarkable.  The Veteran still does not meet the criteria for a compensable rating under the rating code for vasomotor rhinitis.  The October 2005 VA examination report shows that on physical examination of the nose, the nostrils were each 30 percent decreased in size in the internal naris.  If this is considered an obstruction, as contemplated in Diagnostic Code 6522, it is not greater than 50 percent, which is what is required for a 10 percent rating.  Physical examination in June 2009 shows that the nares were patent without obstruction and there also were no polyps evident or significant septal deviation.  The Veteran stated that he had no problems breathing or with speech.  Thus, as physical examination of the nose does not show any nasal obstruction greater than 50 percent or polyps, a compensable rating is not warranted under DC 6522.

While the Veteran noted some mild Eustachian tube dysfunction with episodes of sinusitis, he had none at that time, nor was this mentioned on any of the treatment records after service.  

The Veteran is competent to report symptoms associated with his sinusitis disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his sinusitis and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the sinuses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the preponderance of the evidence is against the claim for a compensable evaluation for the service-connected sinusitis; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B.  Residuals of lumbar strain

The RO granted service connection for low back strain (claimed as recurrent lower back pain) in January 2006 assigning a 10 percent rating, effective August 1, 2005.

The Veteran seeks a higher rating.  He asserts that he was unable to touch his toes without causing his legs to break a vertical plain.  Combined with inflexibility there was an experience of tight subsurface muscle pain.  Frequently he suffered from muscle cramping and what felt like tendons painfully appearing just below the surface.

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  Diagnostic Codes 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2010)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

An October 2005 VA examination report shows the Veteran reported that pain began in September 1994 when he fell from a ladder.  The location and distribution of the pain was in the mid low back without radiation.  The pain was constant and it felt as though there was severe tension.  The intensity was at a 4 to 5 out of 10.  His treatment was with exercises.  He stated that he had flare-ups that occurred weekly at which time the pain was at a 7 to 8 out of 10.  During the flare-ups he had decreased range of motion and decreased ability to function.  He was unaware of any precipitating factors and Motrin appeared to be the only alleviating factor.  The only associated feature he noticed was weakness.  He did not use any walking or any assistive devices and could walk approximately two miles with no apparent difficulty.  He had no history of falls and was not unsteady.  The primary injury was the fall from the ladder. There was no history of surgery.  He was able to do his usual daily activities.  He had a slight decrease in his ability to do his work and moderate decrease in doing recreational activities.  There was no history of incapacitation.

On physical examination, inspection of the spine, limbs, posture and gait, position of the head, and curvatures of the spine were within normal limits.  The spine was symmetrical in appearance and rhythm of spinal motion.  The lumbar spine range of motion showed that forward flexion was from 0 to 90 degrees, extension from 0 to 15, right and left lateral flexion from 0 to 20 degrees, and right and left rotation from 0 to 20 degrees.  With repetitive activity, there was no increased pain, crepitation, or change in the range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the spine was normal.  The diagnosis was low back strain, mild, with minimal degree of functional impairment.

A March 2006 VA primary care note shows the Veteran reported that the onset of low back pain was in 1994 associated with a slip on a step and sudden accordion compression.  He felt immediate pain with bilateral radiculopathy.  He had had multiple physical therapy, chiropractor, pool therapy, and TENS unit treatment.  He now had a minimal amount of discomfort, mostly in the morning.  Sometimes he had some radiculopathy going to the level of the knees.  He would feel it for a couple of hours then it would resolve.  He took Ibuprofen and with flare-ups he had taken Naprosyn in the past.  On review of the musculoskeletal system, he denied back pain, joint pain, or arthritis.  The impression was low back pain with intermittent radiculopathy.  

A May 2007 VA primary care note shows complaints of low back pain.  The impression was low back pain, cervicalgia, stable.  He was given refills on Ibuprofen.

In December 2008, a VA primary care note shows chronic low back pain without change.  On physical examination, there was no spinal or paraspinal tenderness.   Strength in the bilateral lower extremities was 5+ and the Veteran's gait was smooth and even.  Reflexes in the bilateral lower extremities were 2+ and straight leg raise was negative.  The Veteran's Ibuprofen prescription was renewed again.

A June 2009 VA examination report shows the Veteran's lower back pain appeared to originate from a fall from a ladder in 1994.  The Veteran reported noticing pain most frequently upon awakening but it was intermittent.  He did not experience pain every morning.  After lying in the wrong position he would wake up with a generalized stiffness, which could take up to an hour to subside.  He did not experience similar symptoms with prolonged sitting such as in class, as long as he could move around and adjust his position.  He was not able to discern any specific pattern or provocative situations.  He stated that a certain amount of it might be the position he slept in.  

He would have such a flare-up episode as frequently as several times a month or as infrequently as once every two to three months.  When he did have a flare-up it would last anywhere from a few hours to two to three days.  During such a flare-up, he would find himself unable to perform activities such as cutting the grass, working on cars, or attending to livestock.  He must rely on other family members to perform these tasks for him.  He was always able to care for himself, however.  During a flare-up, he would also take Motrin two to three times per day until it subsided.  He did not describe any incapacitation and stated that he had never missed school because of his lower back pain.  There were no lower extremity symptoms, no radiculopathy, and no bowel or bladder symptoms.  He did not use any braces, crutches, or canes.  He did not generally walk distances because of knee problems rather than because of his lower back and there was no unsteadiness, history of falls, or surgeries, other than described above.  He also had no specific decrement in activities of daily living.

On physical examination, forward flexion was to 85 degrees, extension was to 25 degrees.  Left and right lateral bending were 30 degrees on the right and 25 degrees on the left.  Rotation was 30 degrees on the left and right.  There was no spinous process tenderness.  There was slight paravertebral tenderness in the lumbar area on the left, but no acute spasm.  There was mild pain with motion but repetitive motion caused no increased pain, fatigue, lack of endurance, or loss of coordination.  Deep tendon reflexes in the lower extremities were normal and symmetrical.  Strength in the lower extremities also was normal and symmetrical.  Straight leg raise was negative.  The diagnosis was intermittent lumbosacral strain.

The medical evidence shows that the Veteran's lumbar spine disability is manifested by limitation of motion most severely limited to 85 degrees of flexion, combined range of motion most significantly limited to 185 degrees in October 2005 (flexion, extension, rotation, and lateral flexion), slight paravertebral tenderness in the lumbar area, painful motion, and some functional impairment during flare-ups, with normal X-rays.  

These findings do not warrant more than a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  There is no muscle spasm, abnormal gait, or abnormal spinal contour shown.  Forward flexion of the lumbar spine is greater than 60 degrees and the combined range of motion, even after repetitive use, is more than 120 degrees.  

A separate neurological evaluation also is not warranted.  While the Veteran reported some radiculopathy in March 2006, the June 2009 VA examination showed no radiculopathy.  Moreover, examination of the lower extremities was normal in strength and reflexes.  He also did not have any bowel or bladder impairment, or erectile dysfunction, or complaints of numbness or tingling into the lower extremities.

In addition, a rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran has never had any physician-prescribed bed rest due to the lumbar spine disability.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that particularly during a flare-up, the Veteran's functional impairment associated with the lumbar spine disability includes mild effects on some daily activities and restrictions on any physical activities, such as cutting the grass, working on cars, or attending to livestock.  However, this functional impairment due to pain is considered in the 10 percent rating that is assigned under DC 5237.  The medical examination reports of record specifically note that any functional loss due to weakness, fatigability, incoordination, or pain was considered in determining the present severity of the lumbar spine disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran is competent to report symptoms associated with his lumbar spine disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his lumbar spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the lumbar spine.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

The preponderance of the evidence is against the claim for an evaluation higher than 10 percent for the service-connected residuals of lumbar strain; there is no doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

C.  Extra-schedular/staged ratings and inferred TDIU claim

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required frequent hospitalization for the service connected disabilities, and that the manifestations of the disabilities are not in excess of those contemplated by the assigned ratings.  Further, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  The Veteran stated on VA examination in June 2009 that he was a full-time student and that he had never missed classes due to his sinusitis.  There also is no indication that he missed classes due to his residuals of lumbar strain.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration for the disabilities on appeal is not in order.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected sinusitis and residuals of lumbar strain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran apparently is not working at this time, as he is a full-time student.  Because the record does not show the Veteran has been rendered unemployable as a result of his service-connected disabilities, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to service connection for bilateral knee disability is granted.

Entitlement to a compensable evaluation for service-connected sinusitis is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of low back strain is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


